Citation Nr: 0802267	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  03-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for low 
back strain with degenerative disc disease.

4.  Entitlement to a separate disability rating for upper 
extremity neuropathy.

5.  Entitlement to a separate rating for neurogenic bladder.

6.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to November 1973 and from November 1976 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2002, 
December 2002, and June 2005 by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issues of entitlement to service connection for a stomach 
disorder and fibromyalgia, entitlement to a rating in excess 
of 10 percent for low back strain with degenerative disc 
disease, entitlement to a separate disability rating for 
upper extremity neuropathy, and entitlement to a separate 
rating for neurogenic bladder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence does not demonstrate that the veteran has 
lost the use of his left lower extremity nor that his 
locomotion is precluded as a result of any service-connected 
residuals of organic disease or injury which affects the 
function of balance or propulsion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for specially adapted housing have not been met.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in September 2005.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the specially adapted housing issue 
on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Specially Adapted Housing
Factual Background

VA records show service connection is established for 
diabetes mellitus (100 percent), low back strain with 
degenerative disc disease (10 percent), adjustment disorder 
with depressed mood (10 percent), and right ear hearing loss 
(0 percent).

On VA examination in May 2001 the veteran complained of lower 
extremity weakness on stairs and a "few-second problem" 
with balance upon standing up.  He also complained of 
paresthesia to the soles of his feet.  The examiner noted 
biceps reflexes were trace on the right and absent of the 
left.  Knee jerks were absent, bilaterally.  Romberg testing 
was within normal limits, exhibiting mild sway and no fall.  
The diagnoses included peripheral neuropathy.  

On VA examination in September 2002 the veteran denied 
radiating back pain and weakness in the lower extremities.  
Physical examination revealed normal gait and station.  It 
was noted he carried a cane in his left hand, but was able to 
walk well without a cane in both tandem and parallel.  He 
could heel and toe walk well. He could squat to about 100 
degrees, but stopped at that point for unknown reasons.  
There was no muscle atrophy or fasciculation noted to the 
lower extremities.  Motor strength was 5/5 in all groups.  
Knee and ankle reflexes were unattainable at rest.  The 
diagnoses included no evidence of neuropathy involving the 
right upper extremity and no evidence of diabetic neuropathy 
involving the upper extremities.  

In statements submitted in support of his claim the veteran 
asserted he had progressive nerve damage due to diabetes 
mellitus and that he required a cane due to an increased 
inability to balance when walking because of neuropathy.  In 
his March 2003 substantive appeal he stated he had been 
provided a cane which he used daily to avoid falling because 
of leg weakness.  He stated he had good days and bad days and 
reported he was sometimes unable to mobilize because of 
discomfort and pain in his legs, arms, left shoulder, and 
back.  He stated the findings of the September 2002 VA 
examination were misleading as to his neurological impairment 
because he had taken medication prior to his appointment.  

VA examination in February 2004 revealed the veteran walked 
using a cane.  It was noted he stated he generally used two 
canes.  The examiner noted there was no evidence of localized 
muscle wasting and that the veteran was a muscular 
individual.  It was noted he stated he exercised by walking 
around the local mall and that he had no leg cramps.  There 
was ulnar neuropathy as shown by electromyography (EMG) 
studies due to compression at the elbow, but no present 
peripheral neuropathy of the upper extremities demonstrated.  
There was tingling and numbness to the hands.  The examiner 
noted the veteran's gait was antalgic with high stepping 
tendency of foot drop on both sides indicating neuropathy 
weakness and that he had to look at the ground to be able to 
walk.  

An examination revealed normal motor strength in the upper 
extremities and 5/5 lower extremity strength at the hip and 
knees.  Ankle dorsiflexion, plantar flexion, and toe strength 
were 3/5, bilaterally.  There was no pain or tenderness to 
the feet and the bulkier muscles of the upper and lower 
extremities appeared normal with no localized wasting or 
increase or loss of tone.  There was no evidence of abnormal 
movements, mild edema, trigger points, or muscle tenderness.  
Upper extremity sensation was normal down to the hands and 
lower extremity sensation was normal down to about the knees 
with a progressive loss of appreciation of touch down towards 
the feet.  Gait was described as slightly high stepping and 
limping with some antalgic element.  It was noted the veteran 
felt more confident walking with canes and without them 
tended to fall.  The examiner noted Romberg sign was mildly 
positive and that the findings of neuropathy of the legs and 
feet were not unreliable.

Private medical records include a November 2005 report from a 
board-certified neurologist, Dr. K.F.C., noting an 
examination revealed deep tendon reflexes were equal and 
symmetric.  Babinski signs were not present and there was no 
clonus or spasticity.  Tests of proprioception, vibration, 
and pin perception were normal.  Strength testing revealed 
normal strength in the upper and lower extremities.  Tests of 
tandem gait and station and balance were normal.  It was 
noted that the veteran had chronic cervical pain with no 
evidence of upper extremity radiculopathy, numbness of the 
hands that could reflect carpal tunnel syndrome, lumbar disc 
herniation with low back and leg pain, and mild diabetic 
peripheral neuropathy which had responded to Neurotonin 
without a lot of pain in the feet.  

At his personal hearing in March 2006 the veteran testified 
that he had previously used two canes for walking, but that 
he presently only used one because of weakness in his arms.  
He stated he was able to do housework, but that he had to 
stop and rest frequently.  He described how he had to drag 
dirty laundry to the basement stairs and push it down so he 
could walk down the stairs one at a time using the hand 
rails.  He stated he had driven himself to the hearing 
because he missed the bus, but that could not drive long 
distances due to back problems.  In a statement submitted in 
support of his claim he stated he was having difficulty 
standing and walking and that he did not know how much longer 
his legs would hold out before he was reduced to living in a 
wheelchair.

In a statement dated in March 2006 the veteran's spouse 
stated she had witnessed his body continue to lose muscle 
mass and his strength deteriorate over the years.  She stated 
he was unable to walk for long periods of time without back 
pain and muscle spasms.  She reported his legs had given out 
and she had to pick him up off the sidewalk.  She stated he 
was unable to do household chores and had fallen down the 
stairs on several occasions attempting to help with household 
chores.  She indicated she was concerned about his diving 
because his reflexes and reaction timing were not what they 
used to be.

Private medical correspondence dated in March 2006 noted 
dorsalis pedis pulses could not be palpated upon examination 
and that vibratory sensation of the toes was decreased.  It 
was also noted that the veteran had developed a right foot 
drop that was to be further evaluated by his neurologist.  

On VA examination in April 2006 the veteran complained of 
tingling, numbness, and abnormal sensation to the hands and 
feet due to diabetes and a constant aching pain to the thigh, 
legs, and feet due to his spine disorder.  The examiner noted 
the veteran was well nourished, well developed, and in no 
acute distress.  His posture and gait were within normal 
limits, but he required the use of a cane for ambulation 
because of difficulty walking due to right foot drop.  It was 
noted that upon entering and leaving the examination room the 
veteran was using a cane and dragging his right foot.  
Examination of the knees and ankles revealed no sign of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Peripheral 
pulses were 2+ for the femoral, popliteal, dorsalis, and 
anterior tibial right and left pulses.  There was L4-5 and 
L5-S1 nerve involvement revealing findings of neuralgia and 
motor dysfunction with findings of decreased right foot 
dorsiflexion and plantar flexion.  An examination of the 
upper extremities revealed peripheral neuropathy with motor 
function within normal limits.  The diagnoses included 
diabetic neuropathy of the bilateral arms, hands, and legs 
and lumbar-leg radiculitis with objective factors of right 
foot drop and decreased sensation to the right lateral lower 
leg and foot.  A June 2006 eye examination revealed corrected 
visual acuity of 20/25, bilaterally.  

A May 2007 private medical report noted that on examination 
in October 2006 the veteran complained of low back and leg 
pain and weakness with an increase of pain when going down 
stairs.  He also complained of problems with his neck and 
shoulders and tingling in the arms.  An examination revealed 
deep tendon reflexes were +2 on the right knee and +1 on the 
right ankle, but were absent on the left.  The initial 
working diagnoses included lumbar disc syndrome with 
sciatica.  

At his personal hearing in May 2007 the veteran testified 
that he needed adapted housing for security in preventing an 
accident.  He stated his right leg was not functioning 
properly and that he had a dead foot.  He reported his home 
had a main floor and a basement and that he had fallen 
several times.  He stated his neuropathy affected both lower 
extremities and that his doctors had indicated he may 
possibly require the use of a scooter in the future.  The 
veteran's spouse testified, in essence, that he had fallen on 
numerous occasions, but that his doctors had not provided any 
written recommendations for housing adaptation.  The veteran 
stated he was unable to drive a vehicle and reported injuries 
to his lower extremities he sustained maneuvering around his 
home.

Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  (Authority: 38 U.S.C. 2101, 
2104) 38 C.F.R. § 3.809(d) (2007).

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran has not lost the use of 
both lower extremities as a result of a service-connected 
disability and does not demonstrate that his locomotion is 
precluded as a result of any service-connected residuals of 
organic disease or injury.  The most recent medical evidence 
shows he requires the use of a cane due to right lower 
extremity complications attributable to a service-connected 
disability, without probative evidence of the loss of use of 
the left lower extremity.  While he has peripheral neuropathy 
of the upper and lower extremities due to his service-
connected diabetes mellitus, these symptoms are not shown by 
the overall evidence of record to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  There 
is also no evidence of blindness.  The medical evidence of 
record as to the degree of impairment of use of the veteran's 
extremities is considered to be of greater probative weight 
than the statements of the veteran and his spouse.  
Therefore, the Board finds the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing have not been met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claims and of which parties were 
expected to provide such evidence by correspondence dated in 
September 2002, January 2005, and March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

In this case, service medical records show the veteran was 
treated for stomach problems including in June 1975, August 
1976, and November 1983.  In a report of medical history 
associated with a separation examination he complained of leg 
cramps and recurrent back pain, but denied frequent 
indigestion or stomach trouble.  His separation examination 
revealed mild pain to percussion at the lumbosacral area, but 
a normal clinical evaluation of the abdomen and viscera.  The 
veteran contends that he has stomach problems and 
fibromyalgia that were incurred during active service.  VA 
examination in September 2002 included a diagnosis of history 
of peptic ulcer disease currently controlled with ranitidine; 
however, an opinion as to etiology was not provided and it 
was also noted that the veteran's claims file was not 
available for review.  Medical records including hospital 
reports dated in April 2006 provide diagnoses of fibromyalgia 
and gastroesophageal reflux disease without opinion as to 
etiology.  Therefore, the Board finds additional development 
is required prior to appellate review of the service 
connection issues on appeal.

As to the increased and separate rating issues on appeal the 
Board finds further medical development is required.  A 
review of the record shows the veteran's claims have been 
denied, in essence, because of the present 100 percent 
schedular rating for diabetes mellitus and VA regulations 
prohibiting the pyramiding of disability ratings under 
38 C.F.R. § 4.14.  Although VA examination in April 2006 
included findings of intervertebral disc syndrome with 
sensory deficits to the right leg and bladder dysfunction as 
well as diagnoses of diabetic neuropathy of the upper and 
lower extremities, the examiner did not discuss whether these 
disabilities were manifest by distinct neurologic symptoms.  
The examiner also did not attempt to reconcile the provided 
opinion with the other evidence of record.  It is significant 
to note that in a December 1997 statement Dr. D.A.K. found 
nerve conduction studies were consistent with diabetic 
neuropathy, but were not characteristic of lumbosacral 
radiculopathy.  While VA regulations clearly prohibit the 
evaluation of the same manifestation under different 
diagnoses, it is unclear from the available evidence whether 
the veteran's intervertebral disc syndrome symptoms of 
sensory deficits to the right leg and bladder dysfunction may 
be distinguished from the neurologic symptoms secondary to 
diabetes mellitus.  Therefore, a more detailed and thorough 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present stomach disorder as a result of 
an injury or disease incurred during 
active service.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran should be scheduled for a 
VA examination, by a neurologist, for 
opinions as to (a) whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
fibromyalgia as a result of an injury or 
disease incurred during active service 
and (b) whether any present 
intervertebral disc syndrome symptoms 
such as sensory deficits to the right leg 
or a bladder dysfunction may be 
distinguished from neurologic symptoms 
secondary to diabetes mellitus.  Nerve 
conduction studies or any other tests 
necessary for an adequate opinion should 
be conducted.

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


